                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

UNILOC 2017, LLC,                               §
                                                §
               Plaintiff,                       §
                                                §
v.                                              § Case No. 2:18-CV-00503-JRG-RSP
                                                §
GOOGLE, LLC,                                    §
                                                §
               Defendant.                       §
                                                §

                                          ORDER

       This civil action was referred to United States Magistrate Judge Roy S. Payne pursuant to

28 U.S.C. § 636. Now before the Court is the Report & Recommendation (Dkt. No. 72) by

Magistrate Judge Payne, which recommends that the Court grant Uniloc 2017, LLC’s and Uniloc

USA, Inc.’s motion to remove Uniloc USA from this lawsuit pursuant to Federal Rule of Civil
    .
Procedure 21 (Dkt. No. 28). No party has objected to the Report & Recommendation.

       Having reviewed Magistrate Judge Payne’s report and the parties’ briefing, the Court

concludes the Magistrate Judge’s Report & Recommendation (Dkt. No. 72) is correct and is

hereby ADOPTED. Accordingly, Uniloc 2017, LLC’s and Uniloc USA, Inc.’s motion to

remove Uniloc USA from this lawsuit pursuant to Federal Rule of Civil Procedure 21

(Dkt. No. 28) is GRANTED. Uniloc USA is DISMISSED WITHOUT PREJUDICE.

      So ORDERED and SIGNED this 10th day of September, 2019.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE
